DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a conveyance unit configured to form a conveyance nip portion with the belt and to nip and convey the recording material that has passed through the fixing unit;
a heat sink configured to be in contact with an inner circumferential surface of the belt;
first and second rollers, each having a rotational axis and are configured to suspend the belt;
a belt position detection unit configured to detect a position of the belt in a widthwise direction perpendicular to a thickness direction of the belt and a conveyance direction of the recording material nipped by the conveyance nip portion;
a steering unit configured to swing the first roller relative to the second roller based on a detection result by the belt position detection unit to widthwisely move the belt relative to the first roller; and
a control unit configured to control the steering unit, wherein, when the image forming apparatus enters the power-off state, the control unit controls the steering unit to make the 
Regarding independent claim 11, a conveyance unit configured to form a conveyance nip portion with the belt and to nip and convey the recording material that has passed through the fixing unit;
a heat sink configured to be in contact with an inner circumferential surface of the belt;
first and second rollers configured to suspend the belt;
a belt position detection unit configured to detect a position of the belt in a widthwise direction perpendicular to a thickness direction of the belt and a conveyance direction of the recording material nipped by the conveyance nip portion;
a steering unit configured to swing the first roller relative to the second roller to widthwisely move the belt relative to the first roller, and to swing the first roller relative to a reference position where the first roller is approximately parallel to the second roller based on a detection result by the belt position detection unit; and
a control unit configured to control the steering unit, wherein, when the image forming apparatus enters the power-off state and the first roller is inclined relative to the reference position, the control unit controls the steering unit to position the first roller at the reference position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852